DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2	Claim 25 objected to because of the following informalities: 
Claim 25 depends on more than one claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 11, 13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6 and 15-16 recite the phrase “which latter group”. It is unclear what is the “latter group” means? . Clarification or correction is required.  
Claim 1 recites the limitation “n represents 0 to 4, or a physiologically ----”. It is unclear if n represents the claimed numbers 0 to 4 or n represents the limitation a physiologically ---”. Correction is required.


Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 9 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chemical Abstract Services, STN Accession No. 748071-47-8.
The Chemical Abstract teaches a compound having the following formula:

    PNG
    media_image1.png
    213
    596
    media_image1.png
    Greyscale

Which is identical to the claimed formula (I), when in the claimed formula (I), R1 and R2 are both hydrogen atoms, n = 0 and R3 is alkyl (methyl) group as claimed in claims 1, 3, 6 and 9 (see CAS Registry No. 748071-47-8). Chemical Abstract Services, STN Accession No. 748071-
6	Claims 1, 3, 6 and 9-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chemical Abstract Services, STN Accession No. 4958-10-5.
The Chemical Abstract teaches a compound having the following formula:

    PNG
    media_image2.png
    214
    762
    media_image2.png
    Greyscale

Which is identical to the claimed formula (I), when in the claimed formula (I), R1, R2 and R3 are hydrogen atoms and n= 1 as claimed in claims 1, 3, 6 and 9-10 (see CAS Registry No. 4958-10-5). Chemical Abstract Services, STN Accession No. 4958-10-5, teaches all the limitations of the instant claims. Hence, Chemical Abstract Services, STN Accession No. 4958-10-5 anticipates the claims.
7	Claims 1, 3, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Chemical Abstract Services, STN Accession No. 137730-90-6.
The Chemical Abstract teaches a compound having the following formula:

    PNG
    media_image3.png
    216
    939
    media_image3.png
    Greyscale


8	Claims 15 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Chemical Abstract Services, STN Accession No. 1231977-17-5.
The Chemical Abstract teaches a compound having the following formula:




    PNG
    media_image4.png
    246
    737
    media_image4.png
    Greyscale

Which is identical to the claimed formula (II), when in the claimed formula (II), R13 is a  hydrogen atom and R14 is OC1-10 alkyl (hexyloxy) radical as claimed in claim 15 (see CAS Registry No. 1231977-17-5). Chemical Abstract Services, STN Accession No. 1231977-17-5, teaches all the limitations of the instant claim. Hence, Chemical Abstract Services, STN Accession No. 1231977-17-5 anticipates the claim..

Audousset et al. (US’ 388 A1) teaches a method for dyeing hair comprising applying to the hair a dyeing composition comprising water (see page 16, paragraph, 0198), and oxidation dyes include para-phenylenediamine having the following formula:

    PNG
    media_image5.png
    238
    281
    media_image5.png
    Greyscale

Which is identical to the claimed formula (II). When in the claimed formula (II), R13 and R14 are hydrogen atoms as claimed in claims 16 and 25 (see claims 13 and 41). Audousset et al. (US’ 388 A1) also teaches a kit as claimed in claim 27 (see claim 42). Audousset et al. (US’ 388 A1) teaches all the limitations of the instant claims. Hence, Audousset et al. (US’ 388 A1) anticipates the claims.
  Allowable Subject Matter
Claims 2, 11-14 and 20-24 objected to as being dependent upon a rejected base claim and/or rejected under 112 second paragraph, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims overcome the rejection under 112, second paragraph. The prior art of record do not teach or disclose the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761